EXHIBIT 10.1
 
SECURED PROMISSORY NOTE MODIFICATION AGREEMENT
 
THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is made and entered into on
July 20, 2011,  by and among BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND, LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Lender”), and BEMT MEADOWMONT, LLC, a Delaware limited liability company
(the “Borrower”).
 
WITNESSETH:
 
WHEREAS, the Lender and the Borrower entered into that certain Secured
Promissory Note dated as of January 20, 2011 (the “Promissory Note’), which
Promissory Note evidenced the obligation of the Borrower to repay the loan to
the Lender in the aggregate principal sum of up to $500,000 (the “Loan”) plus
interest, fees and costs; and
 
WHEREAS, the Promissory Note was extended on July 20, 2011 (“the Note
Modification Agreement”), and all amounts owing thereunder, including without
limitation all principal and interest, became automatically and immediately due
and payable on January 20, 2012; and
 
WHEREAS, the Lender is willing to grant such request, subject to the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Defined Terms. All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Promissory Note.


2. Amendment to Promissory Note.  The Promissory Note is hereby amended and
restated to read as follows:
 
All outstanding principal and interest shall be due and payable on January 20,
2012 (the “Due Date”).
 
3. Effectiveness. The modification provided in paragraph 3 shall be effective as
of July 20, 2011 upon the execution and delivery of this Agreement by the
parties hereto.
 
4. Reaffirmation of Transaction Documents.  All other items of the Promissory
Note shall continue to be in effect.
 
 
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, Borrower and Lender have caused their duly authorized
officers to set their hands and seals as of the day and year first above
written.
 

 
Borrower:
     
BEMT Meadowmont, LLC
 
a Delaware limited liability company
     
By:
Bluerock Enhanced Multifamily Holdings, L.P.,
   
a Delaware limited partnership
 
Its:
Sole Member
         
By:
Bluerock Enhanced Multifamily Trust, Inc.,
     
a Maryland corporation
   
Its:
General Partner
               
By:
/s/ Jordan Ruddy
       
Name:
Jordan Ruddy
       
Title:
COO
         
Lender:
     
BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND, LLC
 
a Delaware limited liability company
       
By:
Bluerock Real Estate, LLC,
   
a Delaware limited partnership
 
Its:
Manager
           
By:
/s/ Jordan Ruddy
       
Name:
Jordan Ruddy
       
Title:
President
 



 
 

--------------------------------------------------------------------------------

 